Citation Nr: 1107122	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a calcaneal spur, 
claimed as a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1973 to October 
1974.  This appeal initially came before the Board of Veterans' 
Appeals (BVA or Board) from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The appeal was 
Remanded in September 2009.

The Veteran requested a hearing before the Board.  However, the 
Veteran subsequently cancelled the hearing in a statement from 
May 2008.  The Veteran has been afforded the opportunity to 
participate in a hearing before the Board, and appellate review 
may proceed.  

The claim for service connection for a left calcaneal spur, also 
claimed as a left ankle disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No objective evidence of a right ankle disorder was shown 
prior to 2004, when the Veteran sustained a fracture of the right 
ankle which required surgical fixation after he fell from a roof.  

2.  The 2007 private medical opinion which links the Veteran's 
fall from a roof in 2004 to gait instability resulting from an 
in-service left ankle injury did not discuss post-service right 
knee injury requiring arthroscopic removal of torn cartilage, 
post-service back injury and herniated disc, or other significant 
objective facts shown in post-service clinical records.  
CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection 
for a right ankle disorder.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO issued an October 2007 letter that advised 
the Veteran of the criteria for establishing service connection, 
the criteria for new and material evidence, and the types of 
evidence which might be relevant to reopen the claim or establish 
service connection.  This letter also discussed the law governing 
determination of the degree of disability and the effective date 
of a grant of service connection, if service connection were to 
be granted.  

Following the Board's September 2009 decision, in which the Board 
granted the Veteran's request to reopen the claim for service 
connection for a right ankle disorder, the RO issued an October 
2009 letter which advised the Veteran of the development directed 
in the Board's September 2009 Decision and Remand.  The Veteran 
was again notified of the criteria for service connection, the 
types of evidence which might substantiate a claim of service 
connection, and of the law governing determination of the degree 
of disability and the effective date of a grant of service 
connection, if service connection were to be granted.  

The Board finds that the Veteran was notified advised of all 
information for which notice is required under the VCAA.  To the 
extent that there was any defect in the timing or content of any 
notice to the Veteran, the Veteran has not raised any claim that 
he was prejudiced by any such defect.  There is no presumption 
that any timing or content notice resulted in prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Service treatment records are 
associated with the claims file.  The Veteran does not contend 
that there are any additional service treatment records.

In the Remand portion of the 2009 decision, the Board directed 
that records be obtained from Dr. Mangual, who had provided the 
2007 private statement which served as new and material evidence 
to reopen the claim.  In response to the October 2009 request for 
authorization to obtain those private records, the Veteran 
declined to release those records, stating, "I will not sign VAF 
21-4142 because my OPT (outpatient treatment) is at VA."  The 
Veteran has been afforded an opportunity to obtain the evidence.

The Board also directed that the examiner review pertinent 
records and provide an opinion addressing whether it was at least 
as likely as not that any current right ankle disability had its 
onset during service or was causally related to the Veteran's 
active service.  As discussed at more length below, an opinion 
consistent with these instructions is associated with the claims 
file.  There is substantial compliance with the directives of the 
Remand as to the issue addressed in this decision.  Stegall v. 
West, 11 Vet. App. 268 (1998) 

The Veteran has not identified any available post-service 
clinical records except VA treatment records.  As noted above, 
the Veteran has, in fact, explicitly declined to authorize VA to 
obtain additional records which might be relevant.  The Veteran 
has been provided VA examination, and VA opinion as to whether 
the Veteran's current hearing loss is etiologically related to 
his service has been obtained.  The Veteran has been afforded an 
opportunity to testify before the Board, but cancelled that 
request.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



 Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
 38 C.F.R. § 3.310.   In addition, secondary service connection 
may also be established by any increase in severity (i.e., 
aggravation) of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected disease.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when 
a disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition.  There is a presumption 
applicable for service connection for organic diseases of the 
nervous system which applies to some types of hearing loss 
manifested within one year following service discharge, and the 
provisions regarding presumptions have been considered in this 
decision.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or injury 
in service (established by lay or medical evidence); and of a 
nexus between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (Veteran competent to describe dry, itchy, scaling skin); 
but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony 
that Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if found 
to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed 
disorder is the type of injury or disease for which lay evidence 
is competent evidence.  If so, the Board must weigh that evidence 
against the other evidence of record, including evidence such as 
any in-service record documenting the injury or disease. 

Facts and analysis

Service treatment records indicate the Veteran sought treatment 
for bilateral ankle pain or right ankle pain several times during 
service.  A cast was applied to the left ankle in 1974.  No 
abnormality of the right ankle or history of chronic right ankle 
disorder was noted on separation examination conducted in 
September 1974. 

Radiologic examination of the right ankle conducted in 2002 
disclosed no abnormality of the right ankle.  Treatment records 
dated in 1999 disclose that the Veteran had a torn knee 
cartilage.  

During VA examination in March 2003, the Veteran provided a 
history of employment injury to his back resulting in a monetary 
award to the Veteran.  The Veteran also reported prior 
arthroscopy of the right knee.  The Veteran limped and was using 
a cane.  There was no objective evidence of instability of either 
ankle.  No diagnosis of any right ankle disorder was assigned by 
the examiner who conducted a March 2003 VA examination of the 
right ankle.  

An October 2007 private opinion from Dr. M.M.M. states that the 
Veteran had frequent falls following service, due to ankle 
injuries in service.  Dr. M.M.M. noted that the Veteran sustained 
a fracture of the right ankle in 2004 as a result of gait 
instability due to injuries in service.  

The report of an October 2009 VA examination discloses the 
Veteran fell 10 feet, from a room to the ground, in 2004.  He 
sustained a right bimaleolar fracture which required open 
reduction and surgical fixation with orthopedic plates and 
screws.  The examiner discussed the history provided by the 
Veteran of a fall from a roof in 2004, the treatment records 
disclosing that the Veteran underwent surgical treatment of a 
right ankle fracture approximately five years prior to the VA 
examination.  The examiner concluded that the Veteran's current 
right ankle disorder, residuals of an open reduction and internal 
fixation of a right ankle fracture, was unrelated to the 
Veteran's service.   

The examiner discussed the 2007 statement of Dr. M.M.M. that the 
Veteran's current right ankle residuals were related to injuries 
incurred in service.  The VA examiner noted that Dr. M.M.M. had 
not accounted for the lapse of time between the Veteran's service 
discharge (1974) and the first post-service medical treatment for 
ankle pain (2001).  The examiner who provided the 2009 opinion 
noted that Dr. M.M.M. did not discuss the objective findings of 
the 2002 VA radiologic examinations of the ankles.  The examiner 
who provided the 2009 opinion noted that Dr. M.M.M. characterized 
the Veteran's right ankle injury as resulting from falls, but did 
not describe the 2004 fall as a fall from a roof.  

The Board finds the opinion rendered in October 2009 is more 
persuasive than the 2007 opinion of Dr. M.M.M.  In particular, 
the October 2009 opinion is based on objective review of clinical 
records, where the 2007 opinion of Dr. M.M.M. appears to be based 
on history provided by the Veteran.  Dr. M.M.M.'s opinion that 
gait instability due to left ankle injury caused the 2004 fall 
that resulted in right ankle fracture is particularly 
unpersuasive, because Dr. M.M.M. failed to account for any post-
service employment injury, discuss the significance of the 
Veteran's back disorder or knee disorder as a possible causes of 
the fall, or discuss the significance of the Veteran's long-time 
employment as a mechanic.  

The Board notes that no instability of either ankle was found on 
VA examination conducted in 2003.  In providing the conclusion 
that "gait instability" which caused "multiple falls," Dr. 
M.M.M. did not discuss the Veteran's post-service medical 
treatment or reference knee injury requiring surgery in 2000, a 
herniated disc diagnosed prior to the 2004 fall, or discuss the 
significance of any medical disorder.  The Board finds these 
omissions from Dr. M.M.M.'s opinion significant, decreasing the 
persuasive value of that opinion and disclosing lack of accuracy 
in the history provided by the Veteran to Dr. M.M.M.   

The Board finds the opinion rendered in October 2009 is more 
persuasive than the 2007 opinion of Dr. M.M.M.  In particular, 
the October 2009 opinion is based on objective review of clinical 
records.  In contrast, the 2007 opinion of Dr. M.M.M. appears to 
be based on an inaccurate or incomplete history provided by the 
Veteran.  Dr. M.M.M.'s opinion that the Veteran's 2004 fall was 
due to gait instability assumes that left ankle or left calcaneal 
spur which caused the "gait instability" were incurred in 
service, but Dr. M.M.M. provided no explanation for the opinion 
that a left calcaneal spur diagnosed in 2002 was due to the 1974 
injury in service to the Veteran's left ankle.  

Dr. M.M.M. provided no explanation for the opinion that "gait 
instability" caused the 2004 fall from a roof.  Dr. M.M.M. did 
not specifically identify the 2004 fall as being from a roof or 
from a height of approximately 10 feet, as described in the other 
clinical records associated with the claims file.  The 2007 
private opinion is particularly unpersuasive, because Dr. M.M.M. 
failed to account for the Veteran's multiple post-service 
injuries, including employment injuries documented in clinical 
records prior to 2004.  Dr. M.M.M. failed to discuss 
consideration of any disorder other than a 1974 in-service injury 
as a possible cause of the 2004 fall, or discuss the objective 
findings as to the right and left ankles in 2002 and 2003.  

The Board finds that, as the unfavorable October 2009 opinion is 
more persuasive than the favorable private October 2007 opinion, 
the preponderance of the evidence is against the claim.  The 
evidence is not in equipoise, and there is no reasonable doubt 
which may be decided in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  The appeal for service connection for a right ankle 
disorder is denied.  


ORDER

The appeal for service connection for a right ankle disorder is 
denied.


REMAND

The Veteran seeks service connection for a left calcaneal spur.  
A spur on the left calcaneus was noted on VA radiologic 
examination conducted in 2002.  A diagnosis of calcaneal spur, 
left, was assigned on VA examination in 2003.  A diagnosis of 
calcaneal spur, unspecified as to left or right foot, appears in 
VA treatment records through April 2009.  The examiner who 
conducted the October 2009 VA stated that no pathology of the 
left ankle was identified, but did not provide an opinion as to 
whether a left calcaneal spur was present, and did not comment on 
the 2002 report of the radiologic examination of the left ankle 
and foot or the prior diagnoses of left calcaneal spur.  Since 
the Veteran seeks service connection for a calcaneal spur, left 
foot, further discussion of whether a left calcaneal spur is 
present is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain reports of all VA radiologic 
examinations of the left ankle and foot since 
March 2003.   

2.  Afford the Veteran an opportunity to 
submit or identify reports of any non-VA 
radiologic examinations of the left foot or 
ankle.  

3.  Afford the Veteran a VA examination of 
the left ankle and foot.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The claims folder must be 
provided to the examiner for review.  The 
examiner is requested to review all pertinent 
records associated with the claims file.  The 
examiner must state in the examination report 
that the claims folder has been reviewed.  In 
particular, the examiner is asked to review 
each report of radiologic examination of the 
left foot and left ankle from September 2002 
to the present.  Then, the examiner should 
address the following:

Assign a diagnosis for each disorder of the 
left ankle.  Is a left calcaneal spur 
manifested?

If the Veteran has a left ankle disorder, to 
include a left calcaneal spur, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e., probability 
of 50 percent), that any current left ankle 
disorder or left calcaneal spur had its onset 
during service, or within one year following 
service (that is, by October 1975), or is in 
any other way causally related to the 
Veteran's active service.  

Each opinion should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.

3.  After all of the above actions have been 
completed, readjudicate the claim for service 
connection for a left ankle disorder, to 
include a left calcaneal spur.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


